UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) ý Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2008 OR o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-1405049 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 74-3242562 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $0.01 par value 17,763,747 shares outstanding as of August 8, 2008 United Financial Bancorp, Inc. INDEX Page PART I. FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (unaudited) Consolidated Statements of Condition June 30, 2008 and December 31, 2007 1 Consolidated Statements of Earnings Three Months and Six Months Ended June 30, 2008 and 2007 2 Consolidated Statements of Stockholders’ Equity and Comprehensive Income Six Months Ended June 30, 2008 and 2007 3 Consolidated Statements of Cash Flows Six Months Ended June 30, 2008 and 2007 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 30 PART II. OTHER INFORMATION Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 32 Item 6 Exhibits 33 SIGNATURES 34 Index Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 35 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 36 Exhibit 32.1 Statement of Chief Executive Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 37 Exhibit 32.2 Statement of Chief Financial Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 38 Index PART I.FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) June 30, December 31, 2008 2007 (unaudited) ASSETS Cash and due from banks $ 16,499 $ 14,219 Interest-bearing deposits 619 35 Total cash and cash equivalents 17,118 14,254 Short-term investments 1,055 1,030 Securities available for sale, at fair value 292,684 201,257 Securities to be held to maturity, at amortized cost(fair value $3,583 at June 30, 2008 and $3,631 at December 31, 2007) 3,603 3,632 Loans, net of allowance for loan losses of$8,162 at June 30, 2008 and $7,714 at December 31, 2007 852,157 819,117 Other real estate owned 630 880 Accrued interest receivable 4,624 4,477 Deferred tax asset, net 8,765 4,953 Stock in the Federal Home Loan Bank of Boston 10,257 10,257 Banking premises and equipment, net 12,087 10,600 Bank-owned life insurance 6,945 6,652 Other assets 4,281 2,172 TOTAL ASSETS $ 1,214,206 $ 1,079,281 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Interest-bearing $ 662,892 $ 616,672 Non-interest-bearing 111,815 102,010 Total deposits 774,707 718,682 Federal Home Loan Bank of Boston advances 190,389 107,997 Repurchase agreements 8,963 13,864 Escrow funds held for borrowers 1,324 1,356 Capitalized lease obligations 3,169 1,890 Due to broker 2,829 - Accrued expenses and other liabilities 6,199 9,372 Total liabilities 987,580 853,161 Stockholders’ equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares; none issued - - Common stock, par value $0.01 per share, authorized 100,000,000 shares; 17,763,747 shares issued at June 30, 2008 and December 31, 2007 178 178 Paid-in capital 166,171 165,920 Retained earnings 74,858 73,026 Unearned compensation (12,486 ) (12,835 ) Accumulated other comprehensive loss, net of taxes (2,095 ) (169 ) Total stockholders’ equity 226,626 226,120 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,214,206 $ 1,079,281 See notes to unaudited consolidated financial statements 1 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Interest and dividend income: Loans $ 12,295 $ 12,350 $ 24,842 $ 24,305 Investments 3,560 1,850 6,178 3,832 Other interest-earning assets 118 313 359 688 Total interest and dividend income 15,973 14,513 31,379 28,825 Interest expense: Deposits 4,359 5,477 9,332 10,658 Borrowings 1,706 1,901 3,108 4,076 Total interest expense 6,065 7,378 12,440 14,734 Net interest income before provision for loan losses 9,908 7,135 18,939 14,091 Provision for loan losses 651 320 835 604 Net interest income after provision for loan losses 9,257 6,815 18,104 13,487 Non-interest income: Fee income on depositors’ accounts 1,156 1,097 2,233 2,135 Net (loss) gain on sale of securities - (43 ) 8 (29 ) Wealth management income 136 170 286 291 Other income 282 211 566 436 Total non-interest income 1,574 1,435 3,093 2,833 Non-interest expense: Salaries and benefits 4,199 3,735 8,240 7,573 Occupancy expenses 578 481 1,087 972 Marketing expenses 441 449 799 771 Data processing expenses 815 653 1,534 1,295 Professional fees 372 263 815 652 Other expenses 1,145 994 2,251 1,959 Total non-interest expense 7,550 6,575 14,726 13,222 Income before income taxes 3,281 1,675 6,471 3,098 Income tax expense 1,272 697 2,496 1,286 Net income $ 2,009 $ 978 $ 3,975 $ 1,812 Earnings per share: Basic $ 0.12 $ 0.06 $ 0.24 $ 0.11 Diluted $ 0.12 $ 0.06 $ 0.24 $ 0.11 Weighted average shares outstanding: Basic 16,248,424 16,888,326 16,239,635 16,912,764 Diluted 16,336,409 16,975,157 16,303,907 16,987,144 See notes to unaudited consolidated financial statements. 2 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) FOR THE SIX MONTHS ENDED JUNE 30, 2008 and (Dollars in thousands, except per share amounts) Accumulated Common Other Shares Common Paid-In Retained Unearned Treasury Comprehensive Outstanding Stock Capital Earnings Compensation Stock Loss Total Balances at December 31, 2006 17,154,550 $ 172 $ 75,520 $ 70,406 $ (5,772 ) $ (664 ) $ (1,951 ) $ 137,711 Net income - - - 1,812 - - - 1,812 Other comprehensive loss - (239 ) (239 ) Total comprehensive income 1,573 Cash dividends paid ($0.12 per share) - - - (881 ) - - - (881 ) Treasury stock purchases (82,697 ) - (1,209 ) - (1,209 ) Stock-based compensation - - 1,077 - 1,077 ESOP shares committed to be released - - 103 - 222 - - 325 Balances at June 30, 2007 17,071,853 $ 172 $ 76,700 $ 71,337 $ (5,550 ) $ (1,873 ) $ (2,190 ) $ 138,596 Balances at December 31, 2007 17,763,747 $ 178 $ 165,920 $ 73,026 $ (12,835 ) $ - $ (169 ) $ 226,120 Net income - - - 3,975 - - - 3,975 Other comprehensive loss - (1,926 ) (1,926 ) Total comprehensive income 2,049 Net costs from issuance of common stock pursuant to second-step conversion - - (26 ) - (26 ) Repurchase of stock to fund the 2008 Equity Incentive Plan - - (537 ) - (537 ) Cash dividends paid ($0.13 per share) - - - (2,143 ) - - - (2,143 ) Stock-based compensation - - 761 - 761 ESOP shares committed to be released - - 53 - 349 - - 402 Balances at June 30, 2008 17,763,747 $ 178 $ 166,171 $ 74,858 $ (12,486 ) $ - $ (2,095 ) $ 226,626 The components of comprehensive loss and related tax effects are as follows: Six Months Ended June 30, 2008 2007 Change in unrealized holding losses on available-for-sale securities $ (3,194 ) $ (385 ) Reclassification adjustment for (gains) losses realized in income (8 ) 29 Net change in unrealized losses (3,202 ) (356 ) Tax effect (1,276 ) (117 ) Other comprehensive loss $ (1,926 ) $ (239 ) See notes to unaudited consolidated financial statements. 3 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FOR THE SIX MONTHS ENDED JUNE 30, 2008 and 2007 (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income $ 3,975 $ 1,812 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses 835 604 ESOP expense 402 325 Stock-based compensation 761 1,077 Amortization of premiums and discounts 73 64 Depreciation and amortization 406 442 Amortization of intangible assets 15 15 Net loss (gain) on sale of other real estate owned 9 (14 ) Net (gain) loss on sale of securities (8 ) 29 Net loss on sale of loans - 5 Increase in cash surrender value of bank-owned life insurance (293 ) (211 ) (Increase) decrease in accrued interest receivable (147 ) 25 Increase in other assets (4,660 ) (490 ) Decrease in accrued expenses and other liabilities (2,670 ) (1,820 ) Net cash (used in) provided by operating activities (1,302 ) 1,863 Cash flows from investing activities: Purchases of securities available for sale (167,496 ) (21,947 ) Proceeds from sales of securities available for sale 28,407 5,424 Proceeds from maturities, calls and principal repayments of securities available for sale 46,871 45,146 Purchases of securities held to maturity - (675 ) Proceeds frommaturities, calls and principal repayments of securities held to maturity 25 225 Investment in short term time deposits (25 ) (1,004 ) Purchases of Federal Home Loan Bank of Boston stock - (611 ) Proceeds from sales of other real estate owned 391 576 Net loan originations and principal repayments (34,025 ) (43,545 ) Proceeds from sales of loans - 1,881 Purchases of property and equipment (579 ) (298 ) Cash paid to acquire Levine Financial Group (82 ) (55 ) Net cash used in investing activities (126,513 ) (14,883 ) Cash flows from financing activities: Net increase in deposits 56,025 40,067 Increase (decrease) in short term borrowings 53,145 (17,000 ) Proceeds of Federal Home Loan Bank of Boston long term advances 45,000 15,000 Repayments of Federal Home Loan Bank of Boston long term advances (15,753 ) (25,287 ) Net decrease in repurchase agreements (4,901 ) (2,435 ) Net decrease in escrow funds held for borrowers (32 ) (8 ) Repurchases of common stock to fund the 2008 Equity Incentive Plan (537 ) - Treasury stock purchases - (1,209 ) Cash dividends paid (2,143 ) (881 ) Costs from issuance of common stock pursuant to second-step conversion (26 ) - Payments on capitalized lease obligations (99 ) (85 ) Net cash provided by financing activities 130,679 8,162 Increase (decrease) in cash and cash equivalents 2,864 (4,858 ) Cash and cash equivalents at beginning of period 14,254 25,419 Cash and cash equivalents at end ofperiod $ 17,118 $ 20,561 Supplemental Disclosure of Cash Flow Information: Cash paid during the period: Interest on deposits, borrowings and other interest bearing liabilities $ 12,400 $ 14,854 Income taxes – net 8,330 2,463 Non-cash items: Capitalized lease asset and obligations $ 1,308 $ 1,932 Transfer of loans to other real estate owned 150 - Trade date accounting for securities purchased 2,471 - See notes to unaudited consolidated financial statements. 4 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 Dollars in Thousands (except per share amounts) NOTE A – BASIS OF PRESENTATION The consolidated financial statements include the accounts of United Financial Bancorp, Inc. and its wholly owned subsidiary, United Bank. The consolidated financial statements also include the accounts of United Bank’s wholly owned subsidiary, UCB Securities, Inc., which is engaged in buying, selling and holding investment securities. These entities are collectively referred to herein as “the Company.” All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the banking industry. In the opinion of management, the accompanying unaudited interim consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, which are necessary for the fair presentation of the Company’s financial condition as of June 30, 2008 and the results of operations for the three and six months ended June 30, 2008 and 2007. The interim results of operations presented herein are not necessarily indicative of the results to be expected for the entire year. These financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2007 included in the Company’s Annual Report on Form 10-K, which was filed by the Company with the Securities and Exchange Commission on March 17, 2008 and amended on April 29, 2008. Amounts reported for prior periods are reclassified as necessary to conform to the current period presentation. NOTE B – RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In June2006, the EITF released Issue 06-4,“Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements”. EITF 06-4 addresses accounting for split-dollar life insurance arrangements whereby the employer purchases a policy to insure the life of an employee, and separately enters into an agreement to split the policy benefits between the employer and the employee. This EITF states that an obligation arises as a result of a substantive agreement with an employee to provide future postretirement benefits. Under EITF 06-4, the obligation is not settled upon entering into an insurance arrangement. Since the obligation is not settled, a liability should be recognized in accordance with applicable authoritative guidance. EITF 06-4 is effective for fiscal years beginning after December 15, 2007. The adoption of this Interpretation as of January 1, 2008, had no material impact on the Company’s financial condition or results of operations. In March 2007, the FASB ratified EITF Issue No. 06-10, “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements,” which provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement. EITF 06-10 is effective for fiscal years beginning after December 15, 2007. The adoption of this Interpretation as of January 1, 2008, had no material effect on the Company’s results of operations or financial condition. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. SFAS 157 defines fair value, establishes a U.S. GAAP framework for measuring fair value, and expands financial statement disclosures about fair value measurements. The Company adopted SFAS No.157 on January 1, 2008 (see Note L).
